Citation Nr: 0017349	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-11 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether a timely notice of disagreement has been filed with a 
June 1992 RO decision denying the appellant's request for 
waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $2,520.


REPRESENTATION

Appellant represented by:	Barry Levin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  He died in September 1973, and the appellant is his 
widow.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 1998 RO decision which determined that 
the appellant had not filed a timely appeal with regard to a 
June 1992 RO decision that denied her request for waiver of 
recovery of an overpayment of improved death pension benefits 
in the amount of $2,520.  In May 2000, the appellant 
testified at a hearing at the RO before a member of the Board 
(i.e., Travel Board hearing).  


FINDING OF FACT

In a June 1992 decision, the RO denied the appellant's 
request for a waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $2,520, and 
that same month the appellant and her appointed 
representative were notified of the adverse decision; a 
notice of disagreement to initiate an appeal of that decision 
was not filed until more than one year later. 



CONCLUSION OF LAW

A timely notice of disagreement has not been filed with the 
June 1992 RO decision denying the appellant's request for 
waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $2,520.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1944 to May 
1946.  The records in the file show he died in September 1973 
and his wife, the appellant, thereafter applied for and 
received non-service-connected death pension benefits.  In 
April 1979, she was notified that her death pension award was 
discontinued, effective from January 1979, on the basis that 
her expected income for 1979 exceeded the limitation set by 
law.  She was informed she could reapply for death pension 
benefits if there was a reduction in her income.  

In July 1983, the appellant submitted a claim for non-
service-connected (improved) death pension benefits.  In 
November 1983, the RO approved her claim and notified her 
that her benefits, which were based on her countable annual 
income, would be payable from August 1983.  

In a July 1989 letter, the RO notified the appellant of a 
proposal to terminate her death pension benefits, effective 
from February 1989, on the basis that she was in receipt of a 
civil service annuity, the amount of which exceeded the 
maximum limit for receipt of VA pension.  She was given an 
opportunity to submit evidence showing why such an action 
should not be taken.  

In a September 1989 letter, a private attorney (who was later 
to become the appellant's appointed representative in this 
case) informed the RO that he represented the appellant in 
the matter whereby her "service annuity" was being 
terminated.  He claimed the appellant was unable to work due 
to mental disability.  [At the time of this letter, the 
appellant's appointment of the Disabled American Veterans as 
her recognized representative was still in effect.]

In a subsequent September 1989 letter, the RO notified the 
appellant that it took action to terminate her death pension 
award, effective from February 1989, and it furnished 
information regarding her rights to appeal this action.  In a 
November 1989 letter from the RO, the appellant was notified 
that the retroactive termination of her pension award 
resulted in a $2,520 overpayment that she would have to repay 
to the Government.  The RO letter also provided notice of her 
right to dispute the existence or amount of the debt, and her 
right to request a waiver of the debt.  

Letters from the VA in October 1990 and September 1991 show 
attempts by the VA to collect the debt.  

In an October 1991 letter, the private attorney again stated 
that he represented the appellant and had filed an appeal on 
her behalf in September 1989 with regard to the liability 
assessed against her.  He stated that he has not been 
notified of a decision in the matter and that there was no 
debt due and owing because the appeal was still pending.  

In a subsequent October 1991 letter, an assistant district 
counsel at the RO explained to the attorney that the VA was 
not attempting to terminate the appellant's civil service 
annuity; that the VA debt had not yet been collected; that 
the appellant was not entitled to VA pension benefits as a 
matter of law; that she was previously informed in 1989 of 
the basis for the termination of her pension award; and that 
further legal action would be suspended until there was a 
decision on the request for waiver of recovery of the debt.  
[The RO assistant district counsel requested the RO to treat 
the attorney's September 1989 letter as a waiver request.]

In a November 1991 letter, the RO explained to the attorney 
the procedures for the appellant revoking her outstanding 
power of attorney in favor of the Disabled American Veterans 
and appointing the attorney as her new representative.  

In March 1992, a power of attorney, pertaining to all VA 
matters, in favor of the appellant's private attorney was 
received.  

In a June 1992 decision, the RO's Committee on Waivers and 
Compromises denied the appellant's request for a waiver of 
recovery of an overpayment of improved death pension benefits 
in the amount of $2,520.  In that same month, the appellant 
and her representative were notified of the decision and (in 
an attached VA Form 1-4107) of her right to appeal the 
decision.  The VA form stated that to initiate an appeal she 
must send the RO a notice of disagreement -- a letter telling 
the RO that she wished to appeal -- within one year from the 
date of the letter which accompanied the form (i.e., June 5, 
1992).  

In a letter dated in October 1993 and received at the VA in 
November 1993, the appellant's attorney (now her 
representative before the VA) claimed that a decision still 
had not been made in regard to the liability assessed against 
the appellant.  He also claimed that in spite of his power of 
attorney the VA had continually by-passed him and 
communicated directly with the appellant in violation of her 
constitutional and civil rights.  

In a December 1993 letter, the RO informed the representative 
that the appellant's request for waiver of recovery of a 
pension overpayment had been denied and that he and the 
appellant were notified of the decision and their appellate 
rights in a June 5, 1992 letter.  The RO stated that they had 
one year from that date in which to appeal the determination 
and that in the absence of a timely appeal the decision had 
become final.  

In May 1998, correspondence was received from the appellant, 
requesting information in regard to why her pension benefits 
were discontinued and why there was an overpayment in her 
account.  She stated that the Internal Revenue Service (IRS) 
took money from her tax refund to offset her VA debt.  She 
claimed that she did not owe a debt to the VA and that her 
pension checks should never have been discontinued.  She 
requested a waiver of recovery of the debt.  She stated that 
she was disabled and depended on her children for help.  With 
her statement, she submitted a May 1998 notice from the 
Department of Treasury, informing her that about $205 of her 
May 1998 check was applied to her delinquent debt to the VA 
(called an administrative offset), as authorized by the Debt 
Collection Act of 1982 and the Debt Collection Improvement 
Act of 1996.

In a June 1998 letter, the RO acknowledged the appellant's 
request for a waiver of recovery of the overpayment.  The RO 
stated that her waiver request was previously denied and that 
she was notified of the decision and her appellate rights by 
letter in June 1992.  She was informed that she had one year 
from such notification in which to appeal the determination, 
and in the absence of a timely appeal the decision had become 
final.  

In July 1998, the appellant submitted a notice of 
disagreement with the RO's June 1998 decision, claiming that 
her pension benefits should never have been stopped and that 
monies were being taken from her income tax refund and 
government pension to repay the VA debt.  

In July 1998, the RO issued a statement of the case (SOC) to 
the appellant and her representative.  The SOC sent to the 
representative was returned as undeliverable.

In her August 1998 substantive appeal, the appellant claimed 
that the RO previously informed her that if she never 
remarried she would continue to receive VA pension benefits.  
In regard to her not having replied in a timely manner to the 
RO denial of her waiver request, she claimed she was 
disabled.  With her appeal, she submitted a July 1998 notice 
from the Department of Treasury, informing her that about 
$205 of her July 1998 check was applied to her delinquent 
debt to the VA.

In a September 1998 statement, the representative alleged 
that the overpayment claim against the appellant was barred 
by the statute of limitations; that the claim arose in 1989 
and no legal action had been instituted against her; that the 
Debt Collection Act of 1982 and the Debt Collection 
Improvement Act of 1996, which authorized the administrative 
offset, provide that an applicable statute of limitations 
barred such a claim; that the said Acts also provide that in 
withholding monies under the Acts there must be an 
enforceable claim; that there was no enforceable claim in the 
appellant's case due to the statute of limitations; that the 
said Acts also provide for a $9,000 exemption; that the VA 
violated the attorney-client relationship by failing to 
contact him continuously over the years; that the VA never 
gave the appellant any notice as to the basis of the 
overpayment; that the appellant's "hardship" claim was not 
barred because she was proceeding under the aforesaid 1996 
Act which provides for compromise, waiver, and settlement, 
and thus the June 1992 decision was not applicable; that the 
appellant had been both physically and mentally disabled for 
over 10 years and never opened her mail, which was why it was 
prejudicial to her for the VA to fail to send its 
correspondence to him; and that the appellant's case was 
supported by a certain federal case in which the Third 
Circuit Court held that the Secretary of Health and Human 
Services exceeded his statutory authority when he adopted a 
regulatory scheme denying widows' benefits to those who were 
unable to perform any gainful activity without evaluating the 
functional impact of their disabilities.  

On a November 1998 VA Form 9, the representative sought 
relief on behalf of the appellant for the reasons detailed in 
his September 1998 statement.  

At a May 2000 Travel Board hearing, the appellant testified 
that the VA debt of $2,520 had been collected (as an offset) 
in 1997 and 1998 from her income tax refunds and retirement 
benefits from the veteran and that she wanted that money 
returned to her.  The representative argued that there was no 
timely appeal because the VA did not properly notify him; 
that VA correspondence was sent directly to the appellant 
which was a violation of the attorney-client relationship; 
and that the VA debt was not a collectable debt because the 
claim was not legally enforceable under the law at the time 
of the "taking" (i.e. recoupment of the VA debt).

II.  Analysis

The appellant contends that her death pension benefits should 
never have been discontinued, that the Government was 
improperly recouping the overpayment of $2,520 from her 
income tax refunds and retirement benefits from the veteran, 
and that she was entitled to have the collected monies 
returned to her.  She claims that recovery of the overpayment 
should be waived.  Additionally, her representative argues 
many points, including that the recoupment of the VA debt was 
illegal on the basis that the overpayment claim against the 
appellant was barred by the statute of limitations and thus 
unenforceable.  The only explanation furnished for not 
submitting a timely notice of disagreement with the June 1992 
decision denying her waiver request was that she had mental 
and physical disabilities.  

An appeal to the Board consists of a timely filed notice of 
disagreement to the determination by the RO and, after a 
statement of the case is issued, timely submission of a 
substantive appeal.  The claimant has one year from the date 
of notification of the RO decision to file a notice of 
disagreement to initiate the appeal process.  A statement of 
the case is then forwarded by the RO to the claimant.  In 
order to complete the appeal, the claimant must then file a 
substantive appeal with the RO within 60 days of the mailing 
date of the statement of the case, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the decision, if such remaining time is 
greater than 60 days.  If the RO decision is not timely 
appealed, it becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.302.  

The file clearly shows that the appellant and her 
representative were notified in June 1992 of the RO's 
decision denying her request for waiver of recovery of an 
overpayment of death pension benefits.  After the June 1992 
notice, the first communication regarding her debt was a 
letter received from her representative in November 1993.  
This letter did not actually express disagreement with the 
June 1992 determination; rather, it inexplicably charged that 
a decision had not yet been made on the appellant's claim, 
which was evidently not the case.  In any event, even 
assuming this letter is accepted as a notice of disagreement 
with the June 1992 decision, it was received several months 
beyond the one-year time limit for filing a notice of 
disagreement to initiate an appeal.  The only reason set 
forth as to the delay in responding to the June 1992 denial 
notification is that the appellant was mentally and 
physically disabled (it was argued at one point that the 
appellant never even opened her mail).  However, there are no 
records on file to show that the appellant was incompetent or 
otherwise unable to comprehend her rights to initiate an 
appeal of the June 1992 decision.  

In conclusion, the appellant failed to submit a timely notice 
of disagreement with the RO's decision denying her request 
for waiver of recovery of an overpayment of death pension 
benefits in the amount of $2,520.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302 (1999).  In a case 
such as this, the law and not the facts is dispositive of the 
issue, and as a matter of law the appellant's notice of 
disagreement with the June 1992 decision that denied her 
waiver request was not timely filed.  Thus the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

When an appeal from an RO decision is untimely, the Board has 
no jurisdiction to review the merits of the RO decision.  38 
U.S.C.A. §§ 7104, 7108.  Therefore, the appellant's 
underlying claim for waiver of recovery of the $2,520 
overpayment is not properly before the Board for review.  As 
to the other claims raised on behalf of the appellant 
regarding the manner of recovery of the VA debt, these claims 
are also not within the purview of the Board's authority to 
review.  Nevertheless, the Board addresses in brief the 
concerns raised by the appellant's representative.  

It is alleged that the overpayment claim arose in 1989 and 
that no legal action had been instituted against the 
appellant (thereby raising the issue of a violation of the 
statute of limitations).  The file shows that this is not the 
case; in June 1992 the RO determined there was a valid debt 
against the appellant, the recovery of which would not be 
waived.  It was not until after the period for initiating an 
appeal with the decision had expired that the appellant 
objected to the termination of her pension and the resulting 
overpayment (and it is noted that she was notified twice in 
1989 as to the basis of the debt).  Thus, the VA had an 
"enforceable claim" which was subject to recovery.  It is 
also alleged that the VA violated the attorney-client 
relationship by failing to contact the representative over 
the years and directly corresponding with the appellant.  The 
file shows that the appellant's representative was recognized 
as such beginning in March 1992 when his power of attorney 
was received.  Since March 1992, the file shows that all 
correspondence, including the June 1992 letter furnishing 
notice of the RO's denial of the waiver request, has been 
forwarded to him (incidentally, the July 1998 statement of 
the case, which the representative argued at the hearing was 
not sent to him, was returned as undeliverable at the 
attorney's last known address).  Lastly, the case from the 
Third Circuit Court, cited by the representative in support 
of the appellant's efforts to obtain pension benefits, 
pertains to an entitlement program under another regulatory 
scheme and not that of the VA, and it is inapplicable to the 
timeliness-of-appeal issue which is now before the Board.   


ORDER

A timely notice of disagreement was not filed with a June 
1992 RO decision denying the appellant's request for waiver 
of recovery of an overpayment of improved death pension 
benefits in the amount of $2,520; and the appeal is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

